t c memo united_states tax_court john f daugharty and sarah r daugharty petitioners v commissioner of internal revenue respondent faye e daugharty petitioner v commissioner of internal revenue respondent docket nos filed date james d o'donnell and john w west iii for petitioners john f and sarah r daugharty kenneth g anderson james p stevens and john callender specially recognized for petitioner faye e daugharty willie fortenberry jr for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined the following deficiencies and additions to tax in petitioners' federal income taxes john f and sarah r daugharty docket no year deficiency dollar_figure big_number big_number faye e daugherty docket no year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number in order to protect the government from a potential whipsaw respondent has taken inconsistent positions in these dockets the issues for decision are whether payments made by petitioner john f daugharty to his former spouse petitioner faye e daugharty in the amount of dollar_figure per year constitute alimony or alternatively a property settlement and if we find that these payments constitute alimony whether petitioner faye e daugharty is liable for additions to tax for failure_to_file a timely return pursuant to sec_6651 and failure to pay estimated_tax pursuant to sec_6654 for each of the years in issue in docket no findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioners john f and sarah r daugharty and petitioner faye e daugharty all resided in jacksonville beach florida when they filed their petitions in these cases background john and faye were married on date in atlanta georgia during their marriage which lasted over years john and faye had three children one of whom was a minor when the marriage dissolved in following his graduation from the university of georgia in with a degree in business administration john was employed in credit and financial related capacities and eventually became manager of general electric credit co 's finance department where he served until his retirement in or around john and faye relocated to jacksonville florida on date john entered into a contract to purchase the landon imperial apartments for dollar_figure landon imperial apartments is an 80-unit apartment complex located in duval county florida the contract provided that the seller 1petitioner sarah r daugharty is a party to these proceedings solely as a consequence of having filed joint returns with petitioner john f daugharty would convey the property subject_to an existing mortgage in the original principal_amount of dollar_figure the dollar_figure that john paid to the seller came from his individual funds on date the seller executed a warranty deed conveying the apartments to john and faye the deed stated that the purchasers were acquiring the property subject_to a mortgage from bisbee- baldwin corp john's and faye's divorce on date faye filed a petition for dissolution of marriage in the circuit_court fourth judicial circuit in and for duval county florida2 case number 81-112-ca on date faye's and john's marriage was dissolved pursuant to a stipulation and final judgment of dissolution of marriage stipulation and final judgment the stipulation provided in relevant part as follows in order to settle the issues relating to the financial affairs of the parties as to property rights alimony custody and support of the minor child of the parties and in consideration of these promises and of the mutual promises hereinafter set forth each party hereto accepts and will be bound by the following provisions 2hereinafter unless otherwise indicated we shall refer to the circuit_court fourth judicial circuit in and for duval county florida as the fourth judicial circuit the terms of the stipulation and final judgment essentially provided for the following faye would receive custody of the parties' minor child while john had visitation privileges and was responsible for all the child's expenses faye would receive exclusive possession of the parties' home in jacksonville florida which was to be placed on the market for sale john was responsible for mortgage payments ad valorem real_estate_taxes and insurance for up to year while the home was on the market if the home were sold within this period john and faye would each receive one-half of the net equity therein following the sale faye was to receive all furnishings and furniture john would receive from faye a 2-carat diamond ring john was required to make the payments on faye's automobile for a 1-year period from the date of the agreement the parties' baymeadows club membership was to be transferred to faye's name john would provide faye with a gasoline credit card and he was responsible for the payments thereon for a 6-month period beginning on the date of the agreement faye would convey her interest in the landon imperial apartments by quitclaim_deed to john following the execution of the final judgment john would pay faye dollar_figure per month for months or until such time as the jointly owned home was sold whichever was sooner during this period john would make all mortgage payments due on the home after this period john would pay faye dollar_figure per month for a period of months for each succeeding 12-month_period john's monthly obligation to faye would increase by dollar_figure until it reached dollar_figure per month john would then pay faye dollar_figure per month for the remainder of her life or until such time as she remarried these payments would stop only upon faye's remarriage or death in consideration of the mutual promises made between the parties john bound his estate to make all payments required to be made under the terms of the agreement pursuant to the stipulation and final judgment faye executed a quit-claim deed dated date conveying her interest in the landon imperial apartments to john beginning in john paid to faye the amounts required under the stipulation and final judgment 3in a notice of proposed property taxes from the duval county taxing authorities prepared in or around date the landon imperial apartments were assessed at a value of dollar_figure in a financial affidavit titled john f daugharty ii jacksonville florida date john stated that he had dollar_figure of equity in the apartments subsequent litigation subsequent to entry of the stipulation and final judgment substantial litigation between john and faye occurred in the florida state courts extending until date case no 81-112-ca on date faye filed a motion to set_aside property settlement agreement and to cancel deed in the fourth judicial circuit in which she argued the wife affirmed her agreement with the terms the husband had laid down because she was afraid of two possible developments to-wit a that if she did not take what the husband was offering she would get nothing or b that if the husband told mr greene john's attorney about the bedroom episode mr greene might tell her husband about the law on adultery which mr sulik had told her about and if the husband found out about that he would give her nothing faye requested the court to set_aside the stipulation and final judgment pursuant to rule b of the florida rules of civil procedure on or about date john filed a motion to dismiss on date john filed a supplemental memorandum in support of motion to dismiss which stated the wife has assumed the mantel of shotgunning having no facts no basis and after having enjoyed the benefits of a property settlement agreement which leaves her as a very wealthy woman after one year when she must part with that which she agreed to do she now has the sour grapes john's motion to dismiss raised several defenses including a failure to allege sufficient grounds for relief pursuant to rule b of the florida rules of civil procedure and a failure_to_file within a reasonable period on date the fourth judicial circuit granted john's motion to dismiss in its order the court did not elaborate on the reasons for its decision this order was affirmed by the district_court of appeal first district state of florida district_court of appeal in an unpublished per curiam opinion filed date on or about date faye filed a motion for modification and enforcement of final judgment which contended among other things that the provisions for the wife in the final judgment have proven to be grossly inadequate since the entry of said final judgment the husband's verbal promises made to the wife assuring her of adequate monies for her support at all times as relied on by the wife have not been fulfilled the husband's income assets and net_worth are now substantially more than the amount shown by his financial affidavit filed in evidence date included in the relief requested by faye was an increase in the monthly payments to her which her motion referred to as alimony on or about date john filed a motion to dismiss in which he argued that this court does not have jurisdiction of this matter with reference to seeking of a motion for modification for the following reasons a that the court has lost its jurisdiction with regard to a motion for modification at the time of the filing of the notice of appeal by the wife b that the wife is attempting to modify a property settlement agreement which is a non- modifiable document under the laws of the state of florida that this same matter was argued in a previously filed motion for modification with reference to undue influence the fact the wife was unable to make ends meet on the documents submitted by her at the trial and the husband submits that the wife is now attempting to do again what this court has ruled it had no jurisdiction to do and that is to appeal a case a year after a decision has been rendered that the parties agreed and each was adequately represented by counsel with regard to the matters disposed of in the property settlement agreement and the wife cannot now be heard to complain about a lack of consideration as reflected in paragraph of her frivolous motion that counsel for the wife is engaged in total harassment of the husband requiring that the husband secure counsel to defend petitions that are substantially_similar to ones that had previously been dismissed and are presently on appeal allegations such as those contained in paragraph of husband's verbal promises which is totally contrary to the written document signed by the parties is totally fallacious and is improper pleading that paragraph is a bold-faced allegation unsupported by any documentation is an improper statement and is about one year late in coming on or about date john filed a husband's memorandum in support of motion to dismiss which stated that the divorce agreement was intended not merely for the support of the former wife and the minor child of the marriage but also as a full and complete settlement of the property rights where one party surrenders valuable property interests and at the same time is to receive periodic_payments specified as alimony such agreements are not subject_to modification mills v mills so 2d fla 1st dist john maintained that faye fail ed to allege the elements which would constitute a cause of action for modification of the property settlement agreement between mr and mrs daugharty john also alleged that the court lacked jurisdiction to decide the case because the subject matter of faye's motion for modification and enforcement of final judgment was substantially the same as the subject matter of faye's appeal which was pending at the time from the denial of her motion to set_aside property settlement agreement and to cancel deed on date faye filed an amended contempt notice against john in which she stated that she would apply for an order adjudging john in contempt of court for violation of the terms of the final judgment of dissolution of marriage by failing to pay the alimony awarded thereby to faye e daugharty on date faye filed a second amended contempt notice against john on that same date faye filed an amended motion for modification and enforcement of final judgment in its order ruling on motions filed date the fourth judicial circuit dismissed faye's second amended contempt notice and her amended motion for modification and enforcement of final judgment the order stated that the wife's amended motion for modification and enforcement of final judgment and the wife's second amended contempt notice are unsubstantiated by the evidence and the husband has paid all that was required to be paid_by him under the terms of the final judgment of dissolution of marriage the district_court of appeal affirmed this order in an unpublished per curiam opinion filed date case no 82-12416-ca on date faye filed a complaint in the fourth judicial circuit to set_aside the stipulation and final judgment pursuant to rule b of the florida rules of civil procedure in her complaint faye alleged that defendant had perpetrated a fraud upon the court by the preparation execution and filing of a false and fraudulent affidavit which did not constitute a truthful representation of defendant's income assets and liabilities on or about date john filed an answer asserting among other things the defense of res_judicata since the issues in his view were the same as those previously ruled upon in case number 81-112-ca accordingly john moved for an entry of summary_judgment in his favor in an order on motions and partial summary_judgment filed date the fourth judicial circuit vacated in part the date stipulation and final judgment including faye's conveyance of her interest in the landon imperial apartments on date faye filed a motion for temporary alimony and suit money in an order for temporary alimony filed date the fourth judicial circuit ordered john to pay to the plaintiff the sum of dollar_figure on or before date and a like sum of dollar_figure on the 10th day of each and every month thereafter until further order of this court as and for temporary alimony on date the district_court of appeal reversed the fourth judicial circuit's date order and remanded with instructions to dismiss faye's complaint with leave to amend thereby reinstating the stipulation and final judgment see daugharty v daugharty so 2d fla dist ct app the district_court of appeal stated 4in an order on motion for entry of money judgment filed date the fourth judicial circuit determined all amounts due faye pursuant to the stipulation and final judgment accordingly the court ordered john to pay faye dollar_figure however the court deducted from this total the amounts already paid_by john pursuant to the fourth judicial circuit's mar continued because the principles of law enunciated in yohanan v declaire so 2d fla app 4th dist and brown v brown so 2d fla app 3d dist have been disapproved by our supreme court we would be without authority to affirm the judgment in this case even if we believed that appellee's complaint properly alleged the perpetration by the husband of an extrinsic fraud here as in declaire v yohanan the allegedly false financial affidavit submitted by the husband was before the court which dissolved the marriage of the parties and the husband's financial condition was or could have been made an issue in that case accordingly the accuracy of the financial affidavit could have been questioned in those proceedings the appellee had an opportunity to question the accuracy of the affidavit here as in declaire the fraud perpetrated by appellant in connection with the filing of his financial affidavit if indeed the affidavit was false was intrinsic fraud and did not constitute fraud upon the court we conclude that this case must be remanded to the trial_court with instructions to dismiss the wife's complaint with leave to file an amended complaint should the wife feel that she can properly and in good_faith allege misconduct by attorney harden or collusion between harden and her husband or her husband's attorney which prevented her from presenting her case in the divorce action conduct by an attorney which amounts to connivance at the defeat of his own client or conduct by a party which prevents an opposing party from fairly presenting his or her claim or defenses does constitute fraud on the court id pincite4 on remand after faye had filed an amended complaint the fourth judicial circuit held a 3-day trial in its judgment continued order for temporary alimony filed date the fourth judicial circuit found among other things that the plaintiff faye eubanks daugharty has failed to sustain the burden of proving by the greater weight of the evidence that there was any misconduct by attorney paul harden or collusion between harden and her former attorney or her husband's attorney thomas greene which prevented her from presenting her case in the divorce action there was any conduct on the part of her former husband which prevented her from fairly presenting her claim or defenses in the divorce action she was so afraid of her former husband that she was susceptible to the exercise of an undue influence over her and that she was unable to resist the husband's control of her mind and her will her former husband exercised any undue influence over her in any of the proceedings in the dissolution of marriage proceeding she was prevented by any conduct of her former husband or by the conduct of any attorney amounting to connivance that would defeat her claim or defenses she was uninformed as to the value of any of the property in the dissolution of marriage proceeding but quite to the contrary the evidence conclusively proved that she provided an itemized list of all of the property owned by her former husband to her former lawyer john sulik prior to any dissolution of marriage proceeding being instituted there was any misconduct on the part of her dissolution attorney paul harden the court denied faye's request to set_aside the final judgment of dissolution of marriage which incorporated the stipulation between john and faye and rejected faye's request to vacate the conveyance of her interest in the landon imperial apartments the district_court of appeal affirmed the final judgment in an unpublished per curiam opinion see daugharty v daugharty so 2d fla dist ct app case no 90-16340-ca after faye initiated subsequent litigation involving essentially the same subject the fourth judicial circuit enjoined faye from instituting further litigation stating as set forth above ms daugharty has repeatedly instituted litigation against defendants greene harden and daugharty raising the same allegations of alleged fraud in each instance in view of the prior adjudications of this court and of the first district_court of appeal this court specifically finds and holds that ms daugharty's actions in repeatedly making those same allegations in numerous separate complaints against those defendants individually and or collectively constitute frivolous_litigation and an abuse of the processes of this court accordingly ms daugharty will be and she hereby is enjoined from instituting any further litigation in the circuit_court fourth judicial circuit in and for duval county florida against defendants john f daugharty ii thomas h greene and paul m harden individually or collectively without first obtaining prior written permission from this court as of the date of trial in this case no further proceedings have been instituted in the fourth judicial circuit pursuant to the stipulation and final judgment john paid to faye dollar_figure during each of the years through and he and his current wife sarah r daugharty deducted these payments as alimony on their federal_income_tax returns for those years faye did not file federal_income_tax returns for the taxable years through opinion the principal issue for decision requires us to determine whether john's payments of dollar_figure per year to faye during the years through were made in discharge of his legal_obligation to faye arising out of the marital or family relationship hereinafter sometimes referred to as alimony a former spouse must include in gross_income periodic_payments received as alimony or separate_maintenance sec_71 50_tc_865 affd 415_f2d_310 4th cir on the other hand payments which represent a property settlement are not taxable to the recipient under sec_71 82_tc_128 50_tc_522 pursuant to sec_215 a taxpayer may deduct amounts paid to a former spouse if those payments are includable in the former spouse' sec_5the record contains copies of canceled checks for and through on most of these checks john inserted the notation alimony gross_income under sec_71 yoakum v commissioner supra pincite thus if the payments in the instant case constitute alimony then faye must include these amounts in income and john and sarah may deduct them pursuant to sec_215 alternatively if the payments represent a property settlement then faye need not include these amounts in income and john and sarah are not entitled to deduct them respondent has protected 6the provisions of sec_71 applicable to this case provided decree of divorce or separate_maintenance -- if a wife is divorced or legally_separated from her husband under a decree of divorce or of separate_maintenance the wife's gross_income includes periodic_payments whether or not made at regular intervals received after such decree in discharge of or attributable to property transferred in trust or otherwise in discharge of a legal_obligation which because of the marital or family relationship is imposed on or incurred by the husband under the decree or under a written instrument incident to such divorce or separation sec_71 and sec_215 were amended by sec_422 and b of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 the amendments apply to divorce or separation instruments modified on or after date if the modification provides that the amendments govern the amendments do not apply to this litigation 7in addition to sec_71 sec_61 requires a taxpayer to include alimony and separate_maintenance payments in gross_income the government from a potential whipsaw in these cases by taking inconsistent positions in the respective notices of deficiency judicial estoppel at the outset faye contends that we should not make an independent determination in this case as to whether the payments in question constitute alimony or a property settlement instead faye maintains that john is estopped by the doctrines of judicial estoppel res_judicata the law of the case stare_decisis and waiver from arguing that the payments represent alimony faye asserts that in the florida state court litigation john argued and the florida state courts accepted the position that the stipulation and final judgment was a property settlement agreement consequently faye contends that we should find that the payments in issue constitute nontaxable payments received pursuant to a property settlement judicial estoppel focuses on the relationship between a litigant and the courts and seeks to protect the integrity of the judicial process by preventing a party from successfully asserting one position before a court and thereafter asserting a contradictory position before the same or another court when it is in that party's interest to do so 690_f2d_595 6th cir 100_tc_17 such manipulation of the judicial process has been characterized as cynical gamesmanship to suit an exigency of the moment 911_f2d_1214 6th cir blowing hot and cold 667_f2d_1162 n 4th cir and playing fast and loose with the courts 203_f2d_510 3d cir in huddleston v commissioner supra pincite this court held the doctrine_of judicial estoppel is available in the tax_court to be used in appropriate cases to prevent parties from taking positions that are inconsistent with those previously asserted by the parties and accepted by courts and that would result in inappropriate and prejudicial consequences to the courts we also explained acceptance by a court does not mean that the party being estopped prevailed in the prior proceeding with 8federal standards govern the application of judicial estoppel in federal court in 15_f3d_533 n 6th cir affg tcmemo_1992_43 the court_of_appeals for the sixth circuit explained this is because the doctrine is designed to protect the integrity of judicial institutions and because the question when presented in federal court primarily concerns federal interests regard to the ultimate matter in dispute but rather only that a particular position or argument asserted by the party in the prior proceeding was accepted by the court id pincite citations omitted see also edwards v aetna life ins co supra pincite in huddleston v commissioner supra pincite we applied judicial estoppel to prevent the taxpayer from denying that he had fiduciary authority to act on behalf of a decedent's_estate this position was completely contradictory to the position that the taxpayer had taken and this court had accepted in a prior case judicial estoppel must be applied with caution in order to avoid impinging on the truth-seeking function of the court because the doctrine precludes a contradictory position without examining the truth of either statement teledyne indus inc v nlrb supra pincite see also allen v zurich ins co supra pincite 105_tc_436 as a result before applying judicial estoppel courts not only require that a party have asserted an inconsistent_position in an earlier proceeding but also that the court in the earlier proceeding accepted that position 944_f2d_253 5th cir edwards v aetna life ins co supra pincite huddleston v commissioner supra pincite judicial estoppel is a doctrine adopted to protect the courts and we possess discretion in invoking it fazi v commissioner supra pincite see also 892_f2d_637 7th cir thus in the instant case we must determine whether john maintained before the florida state courts that the provision of the stipulation and final judgment requiring him to pay dollar_figure per month was a property settlement under florida law and if so whether this position was accepted by the state courts in their rulings unless both requirements are satisfied faye's argument must fail in his motion to dismiss filed in the fourth judicial circuit on or about date john stated that the wife is attempting to modify a property settlement agreement which is a non-modifiable document under the laws of the state of 9in 690_f2d_595 6th cir the court_of_appeals for the sixth circuit stated absent judicial acceptance of the inconsistent_position application of the rule is unwarranted because no risk of inconsistent results exists thus the integrity of the judicial process is unaffected the perception that either the first or the second court was misled is not present citations omitted see also 911_f2d_1214 6th cir florida in his memorandum filed date john argued that the divorce agreement was intended not merely for the support of the former wife and the minor child of the marriage but also as a full and complete settlement of the property rights where one party surrenders valuable property interests and at the same time is to receive periodic_payments specified as alimony such agreements are not subject_to modification mills v mills so 2d fla 1st dist john contends that his position in the florida courts is not inconsistent with his current position that the part of the divorce agreement calling for periodic_payments is alimony we 10the relevant florida divorce statute as it existed at the time of the parties' divorce on date provided modification of support maintenance or alimony agreements or judgments when the parties have entered into an agreement for payments for or instead of support maintenance or alimony whether in connection with a proceeding for dissolution or separate_maintenance or with any voluntary property settlement and the circumstances or the financial ability of either party has changed either party may apply to the circuit_court of the circuit in which the parties or either of them resided at the date of the execution of the agreement or reside at the date of the application or in which the agreement was executed or in which the order was rendered for a judgment decreasing or increasing the amount of support maintenance or alimony and the court has jurisdiction to make orders as equity requires fla stat ann sec dollar_figure west this statute has since been amended see fla stat ann sec dollar_figure west supp agree john's position in the florida courts was not that there were no support provisions in the agreement rather john made a legal argument that the agreement was nonmodifiable because it contained support provisions and a complete disposition of property rights regardless of how we construe john's argument in support of his motion to dismiss the application of judicial estoppel for which faye argues also depends upon whether the florida courts ruled that the stipulation and final judgment including the portion referring to the monthly payments to faye constituted a settlement of property rights john contends among other things that the florida courts never made a ruling favorable to john on that positiondollar_figure resolution of this issue requires a thorough review of the florida state court litigation we begin with faye's date motion to set_aside property settlement agreement and to cancel deed which requested relief pursuant to rule b of the florida rules of civil procedure this rule allows a party to obtain relief from a final judgment for fraud misrepresentation or other misconduct 11john also argues that it is entirely possible that while the periodic_payments may not be alimony for purposes of f s a sec_61 they still are for purposes of sec_71 and sec_215 it may well be that state and federal_law definitions of alimony are simply different john therefore maintains that the doctrine_of judicial estoppel would not apply since his position in the florida state courts would not necessarily be inconsistent with the one he has asserted here given our resolution of the case we need not address this contention of an adverse_party faye's motion presents her allegations of misconduct on the part of john john's motion to dismiss and memorandum in support thereof discuss the requirements imposed by rule of the florida rules of civil procedure and set forth john's various arguments as to why faye failed to satisfy these requirements the fourth judicial circuit filed an order on date which stated only that john's motion to dismiss was granted while faye's motion to set_aside property settlement agreement was denied the district_court of appeal affirmed in an unpublished per curiam opinion in his date motion to dismiss filed in response to faye's date motion for modification and enforcement of final judgment john asserted that the parties' agreement constituted a nonmodifiable property settlement agreement under florida law nevertheless the relevant portion of the fourth judicial circuit's date order ruling on motions simply stated the wife's amended motion for modification and enforcement of final judgment and the wife's second amended contempt notice are unsubstantiated by the evidence and the husband has paid all that was required to be paid_by him under the terms of the final judgment of dissolution of marriage emphasis added the district_court of appeal affirmed in an unpublished per curiam opinion we do not find in the above statement of the fourth judicial circuit an acceptance of john's argument that the stipulation and final judgment constituted a nonmodifiable property settlement agreement indeed the reference to faye's failure of proof suggests otherwise moreover we note that the court did not have to make such a finding in order to decide against faye john had presented various other arguments that appear to have been the basis for the court's action in her complaint in case number 82-12416-ca filed date faye again attempted to set_aside the stipulation and final judgment pursuant to rule b of the florida rules of civil procedure for fraud upon the court in her complaint faye maintained that john's financial affidavit filed in connection with the parties' divorce agreement was fraudulent in that it understated john's assets john's answer asserted among other things that faye's complaint had failed to state a cause of action upon which relief could be granted and the issues had previously been ruled upon by the fourth judicial circuit in case number 81-112-ca although the fourth judicial circuit granted summary_judgment for faye and vacated most of the parties' stipulation and final judgment including faye's conveyance of her interest in the landon imperial apartments the district_court of appeal reversed this decision see daugharty v daugharty so 2d pincite the district_court of appeal found that faye had failed to plead or prove the perpetration by john of the sort of extrinsic fraud which could be denominated fraud upon the court and warrant the vacation of the stipulation and final judgment id pincite in its opinion the court did make one reference to the stipulation and final judgment as a property settlement agreement see id pincite however we decline to hold on the basis of a single reference that the court found that the stipulation and final judgment including the monthly payments represented a property settlement agreement under florida law instead the court's opinion focuses and ultimately turns upon the insufficiency of faye's pleadings with respect to an allegation of fraud upon the court see id pincite4 on remand the fourth judicial circuit after days of testimony and evidence concluded that faye had failed to carry her burden_of_proof with respect to any type of extrinsic fraud which would be sufficient to warrant vacation of the stipulation and final judgment the district_court of appeal affirmed in an unpublished per curiam opinion following our review of the rulings made by the florida state courts with respect to this litigation we have not found an acceptance by any of these courts that the stipulation and final judgment including the portion requiring john to pay dollar_figure per month to faye constituted a property settlement agreement under florida law courts must invoke judicial estoppel with caution and only after it is clear that an earlier court accepted the position in questiondollar_figure see fazi v commissioner t c pincite consequently we must make our own independent determination as to whether the payments in question constitute alimony or a property settlement alimony property settlement the question we must decide is whether the dollar_figure per month payments by john to faye were made because of the family or marital relationship in recognition of the general obligation to support sec_1_71-1 income_tax regs the requirement that the payments be made in discharge of a legal_obligation imposed because of the family or marital relationship means that the payments must be in the nature of support rather than a 12for similar reasons we also reject faye's remaining arguments that john should be precluded from asserting that the payments at issue represent alimony res_judicata for instance encompasses both claim and issue preclusion see 104_tc_221 the doctrine_of claim preclusion prevents a party from asserting a claim that has been or should have been the subject of prior litigation id issue preclusion prevents a party from relitigating an issue that the party previously litigated unsuccessfully in a different action 94_tc_491 since we have found that the florida courts did not make a determination as to whether the stipulation and final judgment represented a property settlement agreement res_judicata is inapplicable the doctrine_of the law of the case is similarly inapplicable in this context see 440_us_332 ndollar_figure the doctrine_of law of the case comes into play only with respect to issues previously determined property settlement 77_tc_1275 55_tc_720 this issue is a factual one and requires an examination of all the surrounding facts and circumstances 62_tc_377 affd 543_f2d_593 7th cir factors which indicate that the payments are in the nature of a property settlement are the parties in their agreement or the court in its decree intended the payments to effect a division of their assets the recipient surrendered valuable property rights in exchange for the payments the payments are fixed in amount and not subject_to contingencies such as the remarriage or death of the recipient the payments are secured the amount of the payments plus the other_property awarded to the recipient equals approximately one-half of the property accumulated by the parties during marriage the needs of the recipient were not taken into consideration in determining the amount of the payments and a separate provision for support was provided elsewhere in the decree or agreement 82_tc_573 beard v commissioner supra pincite5 in the instant case most of the above factors indicate that the payments were in the nature of support rather than a property settlement first the payments are subject_to two contingencies the stipulation and final judgment provided that john's monthly payments to faye would terminate upon her remarriage or death payments received pursuant to a property settlement generally are not subject_to contingencies and do not terminate upon the death of the payee instead the obligation to pay is generally absolute see 397_f2d_4 10th cir affg tcmemo_1967_124 similarly florida law provides that a property settlement agreement represents a final division of property which is not subject_to modification absent proof of fraud duress deceit coercion or overreaching by the other party see eg baker v baker so 2d fla dist ct app zedeck v zedeck so 2d fla dist ct app second nothing in the stipulation and the final judgment stated that john's obligation to make the requisite payments was secured_by any of his assets the absence of this factor is a further indication that the payments were intended for faye's support benedict v commissioner supra pincite beard v commissioner supra pincite third there is no credible_evidence that the amount of the payments plus the other_property awarded to faye pursuant to the stipulation and final judgment equals approximately one-half of the property accumulated by the parties during marriage in addition given the manner in which the payments in issue were structured we have no way of knowing their eventual total amount fourth there was no other provision in the settlement that provided for faye's support other than minor provisions for the period during which the marital home was to be sold in beard v commissioner supra pincite we stated that a failure to satisfy one or more of the factors articulated therein may tend to indicate that the payments in question are more in the nature of a support allowance in the instant case four of these factors strongly indicate that the payments were in the nature of support most important is the fact that john's obligation to make payments to faye is not absolute but rather will terminate upon faye's remarriage or death as a result we find that the payments in issue were made for faye’s support in discharge of john’s legal_obligation arising out of the family or marital relationshipdollar_figure therefore faye must include in her gross_income the amounts received and john and sarah are 13our analysis regarding the remaining factors listed in 77_tc_1275 also supports our conclusion item whether the parties intended the payments to effect a division of assets favors john’s position in addition to john’s testimony on this point we note that faye’s state court pleadings indicate her belief that the payments should be commensurate with her needs and john’s ability to pay as to item we believe that the evidence regarding whether faye relinquished any property rights in exchange for the dollar_figure per month payments is inconclusive as to item the evidence indicates that faye’s needs were a consideration in determining the amount of the payments faye had been married years and had no other means of support entitled to a deduction for the amounts paid sec_71 sec_215 additions to tax respondent determined that faye is liable for an addition_to_tax under sec_6651 for through sec_6651 imposes an addition_to_tax upon a taxpayer who fails to file a timely federal_income_tax return unless the taxpayer demonstrates that the failure_to_file is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 864_f2d_1521 10th cir affg 86_tc_492 faye did not file returns during the years in issue and the payments from john represented the only income she received during those years on brief respondent argues that faye consistently took the position in the florida state courts that the amounts in question constituted modifiable alimony payments and therefore she was required to report these amounts on federal_income_tax returns for these years at trial faye's attorney in the florida state court proceedings testified that he advised faye after several of the rulings by the florida state courts had been delivered that the monthly payments she was receiving from john constituted nontaxable property settlement payments faye's attorney has practiced law in florida for over years it is well settled that reasonable reliance on the advice of an attorney may constitute reasonable_cause for failure_to_file a timely return united_states v boyle supra pincite 98_tc_294 we find that faye's reliance on her attorney's advice provided her with reasonable_cause for her failure_to_file income_tax returns for the years in issue as a result we hold that faye is not liable for the additions to tax under sec_6651 respondent also determined that faye is liable for an addition_to_tax for failure to pay estimated_tax under sec_6654 for each of the years in issue unless one of the statutory exemptions applies imposition of this addition_to_tax is mandatory where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute sec_6654 99_tc_202 this section has no exception for reasonable_cause and lack of willful neglect 33_tc_1071 kramer v commissioner tcmemo_1996_513 faye has not demonstrated that any of the statutory exemptions apply thus we sustain respondent's determination decision will be entered for petitioners in docket no decision will be entered for respondent in docket no except that petitioner is not liable for the additions to tax under sec_6651
